Citation Nr: 0503764	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-02 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 until his 
retirement in October 1988.  He died in October 1998.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.  
This case was previously before the Board in December 2000, 
at which time it was remanded for additional development of 
the record.  Following the completion of the requested 
actions, the Board, in a decision dated in August 2003, 
denied service connection for the cause of the veteran's 
death.  The appellant filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated September 17, 2004, granted a Joint Motion for 
Remand (Joint Motion), and vacated the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  In its decision of 
August 2003, the Board concluded that the veteran's death was 
due to renal failure and esophageal cancer and that they were 
not etiologically related to his service-connected 
hypertension.  In the Joint Motion, the Board was directed to 
consider 38 C.F.R. § 3.312(c)(3) (2004).  This provision 
states that where a service-connected disease affects a vital 
organ, careful consideration must be given as to whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
veteran less capable of resisting the effects of other 
disease or injury primarily causing death.  There is no 
medical opinion of record addressing this issue.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the claims folder 
to an appropriate medical specialist for 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
service-connected hypertension produced 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of the 
fatal renal failure due to hepatic 
failure and esophageal cancer.  The 
rationale for any opinion expressed 
should be set forth.  

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



